ON MOTION
SCHALL, Circuit Judge.
ORDER
Zella J. Martin moves for reconsideration of the court’s order dismissing her petition for review for failure to file an *597appendix and for an extension of time, until July 1, 2002, to file an appendix. Martin states that the Department of Agriculture consents to the extension of time. The Department has not responded to the motion for reconsideration of the court’s order dismissing her petition for review.
Martin states that she is preparing the “record” for filing. Martin is reminded that the entire record may not be included in the appendix. Instead, the parties are permitted to include in the appendix only those materials listed in Fed. R.App. P. 30(a)(1) and, pursuant to Fed. Cir. R. 30(a)(2)(B), other relevant materials that are part of the record and that are actually referenced in the briefs. Additionally, the court waives the requirement in this case to include materials duplicative of materials included in the Department’s supplemental appendix filed on December 5, 2001. If no additional appendix needs to be filed, Martin should promptly inform the court.
Based on the circumstances of this case, the court grants Martin’s motion to reinstate her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Martin’s motion for reconsideration is granted.
(2) The April 4, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Martin’s motion for an extension of time is granted. Martin’s is directed to file, no later than July 1, 2002, either an appendix or a letter stating that no appendix need be filed.